UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q (Mark One) x Quarterly Report Under Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended June 30, 2013 o Transition Report Under Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period fromto Commission File Number: 0-13597 Bravo Enterprises Ltd. (formerly Organa Gardens International Inc.) (Exact name of small business issuer as specified in it’s charter) Nevada (State or other jurisdiction of incorporation or organization) 88-0195105 (I.R.S. Employer Identification No.) 35 South Ocean Avenue, Patchogue, New York, 11772 (Address of principal executive offices) 888-488-6882 (Issuer’s telephone number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.xYes o No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).o Yes o No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). o Yes x No APPLICABLE ONLY TO CORPORATE ISSUERS On August 15, 2013, there were 152,271,030 shares outstanding of the issuer’s common stock. INDEX PAGE Part I. FINANCIAL INFORMATION Item 1. Financial Statements F-1 Balance Sheet as of June 30, 2013 (Unaudited) and December 31, 2012 F-1 Statements of Operations (Unaudited) For the Three and Six Month PeriodsEnded June 30, 2013 and 2012, and the Period from January 1, 1996 through June 30, 2013 F-2 Statements of Cash Flows (Unaudited) For the Six MonthsEnded June 30, 2013 and 2012, and the Period from January 1, 1996 through June 30, 2013 F-3 Statements of Other Comprehensive Loss (Unaudited) For the Three andSix Month Periods Ended June 30, 2013 and 2012 and the Period from January 1, 1996 through June 30, 2013 F-4 Notes To Financial Statements (Unaudited) F-5 Item 2. Management's Discussion and Analysis or Plan of Operation 4-6 Item 3. Quantitative and Qualitative Disclosures About Market Risk 6 Item 4T. Controls and Procedures 6 Part II. OTHER INFORMATION Item 1. Legal Proceedings 7 Item 1A.
